 In the Matter of SARATOGA VICTORY MILLS, INC.andTEXTILE WORKERSUNION OF AMERICA, C. I.O.Case No: 10-R-1162.-Decided May 6, 19!4Messrs. Francis Lynchand A.H. Baugh,of Albertville, Ala., andMr. A. B. McCormick,of Guntersville, Ala., for the Company.Mr. H. S. Williams,of Birmingham, Ala.,Mr. W. E. Jones,of Al-bertville,'Ala., andMr. Houston Troupe,of Alabama City, Ala., forthe Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Textile Workers Union ofAmerica, affiliated with the C. I. 0., -herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Saratoga Victory Mills, Inc., Albertville, Ala-bama, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before John H.Garver, Trial-Examiner.Said hearing was held at Albertville, Ala-bama, on April 11, 1944.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial, Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.' All parties wereafforded opportunity to file briefs with the Board.,Upon the entire record, in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSaratoga Victory Mills, Inc., a Delaware corporation, operates aplant at Albertville, Alabama, where it is engaged in the manufacture,sale, and distribution of cotton twill and cotton sateens.During the156 N. L. R B, No. 68.342 SARATOGA VICTORY MILLS, INC.343year 1943, the Company purchased raw materials valued in excess of$550,000, for use in its Albertville plant, all of which were shipped tothe plant from points outside the State of Alabama.During the sameperiod, finished products valued in excess of $1,150,000, were manufac-tured' at the Albertville plant, all of which were shipped to pointsoutside the State of Alabama.The Company admits ^ that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its production and maintenanceemployees until the Union has been certified by the Board.A statement prepared by a Field Examiner, introduced in evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the-unit hereinafter found to, be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated and we find that all production and mainte-nance employees at' the Albertville, Alabama, plant of the Company,excluding clerical, office, and salaried employees, executives and super-visory employees who have authority -to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (c) of the Act.V. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question 'concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the, appropriate unit.Although the Union requested thatiThe Field Examiner reported that the Union submitted 143 application-for-membershipcards bearing names of persons whose names appear on the Company's pay roll of March25, 1944 ; there are approximately 356 employees in the unit alleged by the Union to beappropriate. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDeligibility' to vote be determined by the Company's pay roll of March25, 1944, no reason appears for departing from our customary practice.Accordingly, those eligible to vote shall be employees who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and additionsset forth in the Direction:DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Saratoga VictoryMills, Inc., Albertville, Alabama, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of thefor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did' not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by Textile Workers Union of America,affiliated with the C. 1. 0., for the purposes of collective bargaining.2 The Union has waived the right to object to any election directed herein on the basis ofcharges filed in Case No. 10-C-1530.